Citation Nr: 0104973	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  92-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1. Entitlement to an effective date prior to 16 April 1987 
for the grant of service connection for actinic keratosis 
with basal cell and squamous cell carcinoma.

2. Entitlement to a rating in excess of 10% for actinic 
keratosis with basal cell and squamous cell carcinoma 
prior to 12 March 1991.

3. Entitlement to an effective date prior to 29 April 1992 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).

4. Entitlement to an increased rating for actinic keratosis 
with basal cell and squamous cell carcinoma, currently 
rated 50% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, son, and sister.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
September 1956.  By decision of August 1991, the Board of 
Veterans Appeals (Board) granted service connection for 
actinic keratosis as a residual of sun exposure.  This appeal 
originally arose from a November 1991 rating action which 
implemented the Board's August 1991 decision and assigned 16 
April 1987 as the effective date of the grant of service 
connection and a 10% rating therefor; the veteran appealed 
the 10% rating as inadequate.  By rating action of June 1992, 
the RO granted service connection for squamous cell carcinoma 
of the bridge of the nose, effective             1 November 
1991, and basal cell carcinoma behind the left ear and of 
right back, effective 16 August 1991, each as secondary to 
the service-connected sun exposure residuals, and each 
carcinoma was assigned a separate noncompensable rating.  In 
December 1992, the veteran testified at a hearing before a 
Member of the Board in Washington, D.C.  By decision of 
October 1993, the Board remanded the issue of entitlement to 
a rating in excess of 10% for actinic keratosis to the RO for 
further development of the evidence, and for due process 
development, to include adjudication of the issue of an 
effective date prior to 16 April 1987 for the grant of 
service connection for actinic keratosis with basal cell and 
squamous cell carcinoma.

By rating action of March 1994, the RO increased the rating 
of the service-connected disability now described as actinic 
keratosis with basal cell and squamous cell carcinoma, and 
now rated as a single disease entity, from 10% to 30%, 
effective 8 April 1992; the issue of a rating in excess of 
30% remained for appellate consideration.  By rating action 
of June 1994, the RO assigned 12 March 1991 as the effective 
date of a 30% rating for actinic keratosis with basal cell 
and squamous cell carcinoma, based on clear and unmistakable 
error in the March 1994 rating action which had improperly 
assigned 8 April 1992 as the effective date.  This appeal 
also arises from the June 1994 rating action which denied an 
effective date prior to 16 April 1987 for the grant of 
service connection for actinic keratosis with basal cell and 
squamous cell carcinoma.  In July 1995, the veteran and his 
wife testified at a hearing before a hearing officer at the 
RO.  In January 1996, the veteran, his wife, son, and sister 
testified at a hearing before a hearing officer at the RO.  
In November 1996, the veteran and his sister testified at a 
hearing before a hearing officer at the RO.  

By rating action of June 1998, the RO granted a 50% rating 
for actinic keratosis with basal cell and squamous cell 
carcinoma, effective 12 March 1991; the veteran appeals the 
effective date of the 50% rating, claiming a rating in excess 
of 10% prior to 12 March 1991, as well as a rating in excess 
of the currently-assigned 50%, to include the propriety of an 
extraschedular rating.  This appeal also arises from the June 
1998 rating action which granted a T/R and assigned 29 April 
1992 as the effective date of the grant; the veteran appeals 
the effective date of the grant of the T/R, claiming an 
earlier effective date.  The June 1998 rating action also 
granted service connection for an anxiety disorder as 
secondary to the service-connected actinic keratosis with 
basal cell and squamous cell carcinoma.  In September 1999, 
the veteran testified at a hearing before a hearing officer 
at the RO.  In July 2000, the veteran testified at a hearing 
before the undersigned Member of the Board at the RO.

In January 2001, the undersigned Member of the Board denied 
the veteran's December 2000 motion to correct the transcript 
of the July 2000 Board hearing under the provisions of 
38 C.F.R. § 20.716 (2000).  However, in denying the motion, 
he did advise the veteran that his additional comments in 
December 2000 would be accepted as additional argument in 
support of his appeal.  

In January 2001, the veteran's current representative noted 
that the veteran claimed entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for left ear 
disfigurement and for loss of the senses of taste and smell 
as a result of VA medical treatment, as well as (in effect) 
an increased rating for his service-connected anxiety 
disorder.  The Board notes that, inasmuch as the veteran is 
service connected for actinic keratosis with basal cell and 
squamous cell carcinoma, a claim for compensation for 
additional residuals of surgery for that condition is 
properly a claim for secondary service connection for those 
disorders, not a claim for compensation under the provisions 
of 38 U.S.C.A. § 1151.  These issues have not been 
adjudicated by the RO, and are not properly before the Board 
for appellate consideration at this time, and are thus 
referred to the RO for appropriate action. 


REMAND

Subsequent to the July 2000 Board hearing at the RO, the 
veteran submitted numerous statements into the record from 
August to December 2000 expressing dissatisfaction with that 
hearing, variously claiming that his claim had not been 
properly heard, that he had not been allowed to speak and 
express himself, that the hearing had been abruptly 
terminated, that the hearing had been unfair and mishandled, 
and that he had never been afforded a proper hearing.  In a 
December 2000 statement, the veteran specifically requested 
another hearing at which time he would "set the record 
straight."  

The undersigned Board member will offer some observations for 
the benefit of the veteran and his current representative .  
The first issue noted on the title page was found to be an 
issue on appeal when the Board reviewed the large, four 
volume claims folder, following the July 2000 Board hearing.  
There was insufficient time to fully review the record prior 
to the hearing, because of a very crowded hearing docket.  

At the time of the July 2000 Board hearing the veteran was 
represented by a private attorney.  Following the hearing, in 
the fall or winter of 2000, the veteran terminated 
representation by his attorney and executed a power of 
attorney to the Disabled American Veterans.  The transcript 
of the July 2000 hearing, of which the veteran complains 
above, is forty pages long.  

From the time the hearing transcript of the July 2000 hearing 
was associated  with the appellate record and initially 
assigned to a Board counsel for review , it was repeatedly 
taken away from the counsel in order to respond to 
complaints, to rule on a motion, to refer the record to the 
veteran's new representative for review, etc.  As long as 
these actions continue, the Board will comply with the laws 
and regulations in place to ensure that the veteran receives 
due process of law.  And, while these procedural matters are 
addressed, a decision cannot and will not be entered on the 
merits of the issues on appeal.  

Under the circumstances, the Board finds that this case 
should be REMANDED to the RO for the following action:

The RO should schedule, at the first 
convenient opportunity, another hearing 
for the veteran and any witnesses before 
a Member of the Board traveling to the RO 
for the purpose of conducting such 
hearings.  

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issues on appeal.  The RO need not readjudicate the claims, 
and a Supplemental Statement of the Case need not be issued.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


